Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
Information Disclosure Statement
2.	The Information Disclosure Statement (IDS) Form PTO-1449, filed on 01/27/2021 and 02/18/2021 in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Reasons for Allowance
3.	In view of IDS submitted, and update further search, claims 1 – 15 and 17 – 20 are allowed.
4.	The following is an Examiner's statement of reasons for allowance: claims 1 – 15 and 17 – 20 are allowed for the reasons as set forth in the Office action mailed 01/08/2021. In addition, considering the close prior art of record in the IDS filed 01/27/2021 and 02/18/2021as below.

	Shaya et al. (2020/0302404) discloses the user-specific data about the existing user-specific task lists can include, for example, task list names and associated task items, the user-specific data can also include additional task properties assigned to the task items, wherein additional task properties may include reminder information (e.g., a reminder time or a reminder location), a due date, a note (e.g., text of the note attached to the task item), repeat information; in addition, the user-specific data can include a task interaction history for each task item, i.e., for each task interaction, an interaction type and data associated with that interaction, such as an interaction ID, a task item ID, the task item, and the task list name; wherein the interaction type may include, but is not limited to, tapping on a task item (e.g., selecting or tapping on the task item to open a detail view), updating a task item, moving a task item, completing a task item, viewing a task item (e.g., task items visible on a screen, such as task items the user can see when switching to a list view), creating a task item, and deleting a task item. 

	Regarding claims 1 and 17, the prior art of record fails to disclose singly or in combination to render obvious that detecting, by the wearable computing device, a touch input on the reminder user interface element; in accordance with a determination that the touch input was in a first location of the reminder user interface element, presenting, by the wearable computing device, an attribute user interface element in the reminders application; and in accordance with a determination that the touch input was in a second location of the reminder user interface element, marking, by the wearable computing device, the reminder as complete and presenting an indication that the reminder is marked as complete, as defined in the Specification in combination with all other limitations in the claim(s) as defined by Applicant(s). Therefore, the claims are allowed.
Regarding claim 10, the prior art of record fails to disclose singly or in combination to render obvious that determine whether the reminder is associated with an attribute; detect a location of a touch input on the reminder user interface element; in 
Claims 2 – 9, 11 – 15, and 18 – 20 depend from allowable base claims 1, 10, and 17 respectively; therefore, these claims are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645